

115 HR 3854 IH: Federal Infrastructure Flood Resiliency Act of 2017
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3854IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Mr. Panetta (for himself, Mr. Curbelo of Florida, Mr. Huffman, Mr. Scott of Virginia, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide that the Executive order entitled Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and
			 Considering Stakeholder Input shall have the force and effect of law.
	
 1.Short titleThis Act may be cited as the Federal Infrastructure Flood Resiliency Act of 2017. 2.Legal effectNotwithstanding any other provision of law or Executive order, Executive Order 13690 (80 Fed. Reg. 6425), signed on January 30, 2015, and entitled Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input shall have the force and effect of law.
		